As filed with the Securities and Exchange Commission on May 30, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09038 The Olstein Funds (Exact name of registrant as specified in charter) 4 Manhattanville Road Purchase, NY 10577 (Address of principal executive offices) (Zip code) Robert A. Olstein 4 Manhattanville Road Purchase, NY 10577 (Name and address of agent for service) 1-800-799-2113 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:March 31, 2007 Item 1. Schedule of Investments. The Olstein All Cap Value Fund Schedule of Investments March 31, 2007 (Unaudited) Shares/Principal Amount Value COMMON STOCKS - 94.6% Beverages - 1.2% Molson Coors Brewing Company - Class B 212,300 $ 20,087,826 Biotechnology - 0.8% Invitrogen Corporation (a) 219,500 13,971,175 Business Services - 0.2% Hewitt Associates, Inc. - Class A (a) 135,300 3,954,819 Capital Markets - 5.7% The Charles Schwab Corporation 1,163,300 21,276,757 Cowen Group, Inc. (a) 500,000 8,320,000 Janus Capital Group Inc. 801,500 16,759,365 Merrill Lynch & Co., Inc. 108,300 8,844,861 Morgan Stanley 291,700 22,974,292 Waddell & Reed Financial, Inc. - Class A 886,500 20,673,180 98,848,455 Casinos & Gaming - 4.0% Boyd Gaming Corporation 693,200 33,024,048 Scientific Games Corporation - Class A (a) 647,920 21,271,214 WMS Industries Inc. (a) 387,400 15,201,576 69,496,838 Commercial Banks - 1.0% Bank of America Corporation 326,700 16,668,234 Commercial Services & Supplies - 1.8% Avery Dennison Corporation 192,400 12,363,624 Pitney Bowes Inc. 423,800 19,236,282 31,599,906 Communications Equipment - 1.6% Cisco Systems, Inc. (a) 1,111,300 28,371,489 Computers & Peripherals - 7.3% Apple Computer, Inc. (a) 463,200 43,035,912 Dell Inc. (a) 752,100 17,456,241 Hewlett-Packard Company 553,700 22,225,518 Intermec Inc. (a) 977,600 21,839,584 International Business Machines Corporation 230,800 21,755,208 126,312,463 Construction & Engineering - 2.2% Quanta Services, Inc. (a) 1,506,100 37,983,842 Consumer Finance - 3.1% American Express Company 568,100 32,040,840 Capital One Financial Corporation 289,100 21,815,486 53,856,326 Diversified Financial Services - 1.4% Citigroup Inc. 484,300 24,863,962 Electrical Equipment - 0.9% Energy Conversion Devices, Inc. (a) 439,000 15,338,660 Energy Equipment & Services - 5.0% Halliburton Company 736,100 23,363,814 Helix Energy Solutions Group Inc. (a) 928,400 34,620,036 Newpark Resources, Inc. (a) 4,045,400 28,520,070 86,503,920 Food & Staples Retailing - 1.7% Nash Finch Company (b) 856,100 29,501,206 Health Care Equipment & Supplies - 0.8% Baxter International Inc. 264,800 13,947,016 Health Care Products - 1.3% Johnson & Johnson 362,600 21,850,276 Health Care Providers & Services - 1.0% DaVita, Inc. (a) 318,100 16,961,092 Household Durables - 2.0% Blount International, Inc. (a) 1,467,000 18,264,150 Whirlpool Corporation 198,600 16,863,126 35,127,276 Industrial Conglomerates - 5.5% 3M Co. 303,500 23,196,505 Tyco International Ltd. (c) 2,280,900 71,962,395 95,158,900 Insurance - 6.9% American International Group, Inc. 608,300 40,889,926 Genworth Financial, Inc. - Class A 487,800 17,043,732 Marsh & McLennan Companies, Inc. 1,167,800 34,204,862 XL Capital Ltd. - Class A (c) 374,400 26,193,024 118,331,544 Internet Software & Services - 0.7% Digital River, Inc. (a) 204,600 11,304,150 Leisure Equipment & Products - 1.4% Hasbro, Inc. 823,200 23,559,984 Machinery - 2.0% Pentair, Inc. 416,200 12,968,792 Watts Water Technologies, Inc. - Class A 553,300 21,041,999 34,010,791 Media - 2.1% Live Nation, Inc. (a) 868,500 19,159,110 The Walt Disney Company 499,400 17,194,342 36,353,452 Multiline Retail - 2.1% Federated Department Stores, Inc. 456,300 20,556,315 J. C. Penney Company, Inc. 58,500 4,806,360 Sears Holdings Corporation (a) 58,400 10,521,344 35,884,019 Office Electronics - 1.2% Xerox Corporation (a) 1,274,000 21,517,860 Oil & Gas - 2.7% The Williams Companies, Inc. 1,432,500 40,768,950 XTO Energy, Inc. 93,600 5,130,216 45,899,166 Paper & Forest Products - 1.3% Neenah Paper, Inc. 548,000 21,777,520 Personal Products - 0.8% Playtex Products, Inc. (a) 1,021,000 13,854,970 Restaurants - 6.5% Burger King Holdings Inc. 1,165,600 25,176,960 The Cheesecake Factory Incorporated (a) 936,600 24,960,390 CKE Restaurants, Inc. 278,800 5,258,168 Denny's Corp. (a) 4,551,500 22,302,350 McDonald's Corporation 781,350 35,199,817 112,897,685 Semiconductor & Semiconductor Equipment - 3.9% Atmel Corporation (a) 4,260,800 21,431,824 Entegris Inc. (a) 2,211,900 23,667,330 Sigma Designs, Inc. (a) 820,200 21,538,452 66,637,606 Specialty Retail - 8.9% The Finish Line, Inc.- Class A 1,443,400 18,186,840 Foot Locker, Inc. 753,700 17,749,635 The Gap, Inc. 1,480,700 25,482,847 The Home Depot, Inc. 415,600 15,269,144 Jo-Ann Stores, Inc. (a) 640,100 17,442,725 Lowe's Companies, Inc. 370,500 11,667,045 RadioShack Corporation 1,307,400 35,339,022 The TJX Companies, Inc. 485,800 13,097,168 154,234,426 Textiles, Apparel & Luxury Goods - 4.3% Carter's, Inc. (a) 1,287,000 32,612,580 Jones Apparel Group, Inc. 491,500 15,103,795 Quiksilver, Inc. (a) 2,289,800 26,561,680 74,278,055 Thrifts & Mortgage Finance - 1.3% Countrywide Financial Corporation 659,400 22,182,216 TOTAL COMMON STOCKS (Cost $1,333,191,810) 1,633,127,125 SHORT-TERM INVESTMENTS - 4.5% Mutual Fund - 0.2% First American Prime Obligations Fund - Class I 3,193,385 3,193,385 U.S. Government Agency Issues - 4.3% Federal Home Loan Bank 2.46%, 04/02/2007 $ 19,684,000 19,681,310 3.33%, 04/03/2007 19,068,000 19,062,703 3.71%, 04/04/2007 19,314,000 19,306,047 3.94%, 04/05/2007 16,712,000 16,702,864 74,752,924 TOTAL SHORT-TERM INVESTMENTS (Cost $77,946,309) 77,946,309 Total Investments(Cost $1,411,138,119) - 99.1% 1,711,073,434 Other Assets in Excess of Liabilities - 0.9% 14,824,797 TOTAL NET ASSETS - 100.0% $ 1,725,898,231 (a) Non-income producing security. (b) Affiliated company; the Fund owns 5% or more of the outstanding voting securities of the issuer. (c) Dollar-denominated foreign security. The cost basis of investments for federal income tax purposes at March 31, 2007 was as follows*: Cost of investments $ 1,411,138,119 Gross unrealized appreciation 324,484,668 Gross unrealized depreciation (24,549,353) Net unrealized appreciation $ 299,935,315 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Olstein Strategic Opportunities Fund Schedule of Investments March 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 91.0% Biotechnology - 2.3% Invitrogen Corporation (a) 3,200 $ 203,680 Business Services - 5.3% Barrett Business Services, Inc. 8,400 193,620 Hewitt Associates, Inc. Class A (a) 9,500 277,685 471,305 Capital Markets - 6.2% Cowen Group,Inc. (a) 14,300 237,952 Janus Capital GroupInc. 6,400 133,824 Waddell & Reed Financial,Inc. - Class A 8,100 188,892 560,668 Casinos & Gaming - 4.1% Boyd GamingCorporation 5,200 247,728 Scientific GamesCorporation - Class A (a) 3,600 118,188 365,916 Communications Equipment - 1.9% CommScope,Inc. (a) 3,900 167,310 Computers & Peripherals - 2.2% IntermecInc. (a) 9,000 201,060 Construction & Engineering - 2.8% Quanta Services,Inc. (a) 10,100 254,722 Electronic Equipment & Instruments - 1.1% Keithley Instruments,Inc. 6,200 94,798 Energy Equipment & Services - 2.2% Newpark Resources, Inc. (a) 28,000 197,400 Food & Staples Retailing - 2.8% Nash FinchCompany 7,200 248,112 Food Products - 1.8% Del Monte FoodsCompany 14,000 160,720 Household Durables - 3.5% Blount International,Inc. (a) 11,100 138,195 The Dixie Group,Inc. (a) 15,000 180,450 318,645 Leisure Equipment & Products - 1.1% Hasbro,Inc. 3,400 97,308 Machinery - 2.2% FlandersCorporation (a) 27,100 196,475 Media - 1.9% Live Nation,Inc. (a) 7,600 167,656 Paper & Forest Products - 2.5% Neenah Paper,Inc. 5,700 226,518 Restaurants - 22.5% Burger King Holdings Inc. 14,000 302,400 The Cheesecake Factory Incorporated (a) 21,800 580,970 CKE Restaurants,Inc. 6,500 122,590 Denny'sCorp. (a) 102,000 499,800 Landry's Restaurants,Inc. 2,000 59,200 Luby's,Inc. (a) 28,000 273,560 Nathan's Famous, Inc. (a) 12,000 180,000 2,018,520 Road & Rail - 3.0% Frozen Food Express Industries, Inc. 32,300 268,736 Semiconductor & Semiconductor Equipment - 5.5% AtmelCorporation (a) 58,000 291,740 Entegris Inc. (a) 19,000 203,300 495,040 Specialty Retail - 11.5% Claire's Stores,Inc. 300 9,636 The Finish Line, Inc. - Class A 14,600 183,960 Foot Locker,Inc. 6,500 153,075 Jo-Ann Stores,Inc. (a) 600 16,350 RadioShackCorporation 20,000 540,600 Ross Stores,Inc. 3,700 127,280 1,030,901 Textiles, Apparel & Luxury Goods - 4.6% Carter's,Inc. (a) 16,200 410,508 TOTAL COMMON STOCKS (Cost $7,701,996) 8,155,998 SHORT-TERM INVESTMENTS - 6.2% Investment Companies - 6.2% First American Prime Obligations Fund - Class I 558,176 558,176 TOTAL SHORT-TERM INVESTMENTS (Cost $558,176) 558,176 Total Investments(Cost $8,260,172) - 97.2% 8,714,174 Other Assets in Excess of Liabilities - 2.8% 247,129 TOTAL NET ASSETS - 100.0% $ 8,961,303 (a) Non-income producing security. The cost basis of investments for federal income tax purposes at March 31, 2007 was as follows*: Cost of investments $ 8,260,172 Gross unrealized appreciation 604,497 Gross unrealized depreciation (150,495) Net unrealized appreciation $ 454,002 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for the principal executive officer and the principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Olstein Funds By (Signature and Title) /s/ Robert A. Olstein Robert A. Olstein, President Date5/22/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Robert A. Olstein Robert A. Olstein, President Date 5/22/07 By (Signature and Title) /s/ Michael Luper Michael Luper, Treasurer Date 5/22/07
